         Case 2:19-cv-00081-wks Document 2-1 Filed 05/21/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF VERMONT


                                                       Civil Action No.
RICHARD WEST AND JOSEPH
BRUYETTE, individually and on behalf of a
class of similarly situated persons;

                 Plaintiffs,

        v.

AL GOBEILLE, Vermont Secretary of
Human Services, MARTHA MAKSYM,
Vermont Deputy Secretary of Human
Services, MICHAEL TOUCHETTE,
Vermont Department of Corrections
Commissioner, BENJAMIN WATTS,
Vermont Department of Corrections Health
Services Director, in their official capacities,
and CENTURION OF VERMONT, LLC,

                Defendants.




                          DECLARATION OF JAMES VALENTE
             IN SUPPORT OF PLAINTIFFS' MOTION FOR CLASS CERTIFICATION




        I, James Valente, declare under penalty of perjury and in accordance with the laws of the United

States and the State of Vermont that:

        I.      I am one of the attorneys for Plaintiffs. I am a member in good standing of the Bar of the

State of Vermont, this Court, and the Second Circuit Court of Appeals (all of which I have practiced in).

I am also a member in good standing of the Bar of the State of New Hampshire.

        2.      I received a Bachelor of Arts degree from Drew University in 2006. I thereafter read for

the law as a four-year law clerk under the supervision of Thomas W. Costello, Esq. and passed both the

Vermont bar exam and the MPRE the first time I sat for them in February of 2011. I was admitted to
             Case 2:19-cv-00081-wks Document 2-1 Filed 05/21/19 Page 2 of 3




practice in Vermont on May 17,201 I (and in this Court on March 13, 2013) and have practiced full-time

since admission.

        3.         Throughout my career, I have been engaged in litigation, which has included civil,

criminal, family, land use, and probate matters. I have tried fourteen (14) cases to jury verdict as first

chair, including four (4) matters with a potential maximum penalty of lifetime incarceration; all four (4)

of which resulted in the acquittal of my clients. I have represented indigent defendants on behalf of the

Defender General (as contracted assigned counsel), the Superior Court of the State of Vermont, and the

Vermont Bar Association (both upon request as pro bono counsel).

        4.       I have also been actively engaged in appellate work since my admission, including

fourteen (14) cases appealed to decision in the Vermont Supreme Court or Second Circuit Court of

Appeals. Among those matters were appeals in both courts against State or municipal entities under the

Tort Claims Act or 42 U.S.C. § 1983.

        5.       I have specifically litigated against high-ranking State of Vermont officials and

Defendant Centurion of Vermont, LLC, alleging deliberate indifference by failure to provide necessary

medical care; and breach of the medical standard of care in correctional facilities. I have also been

involved in litigation on behalf of prisoners alleging physical assault, sexual assault, and violation of the

right to due process.

        6.         In addition to my work as a litigator, I have been appointed to sit as Acting Judge and

have presided over more than twenty (20) contested hearings in small claims court. I am currently being

considered to preside over criminal arraignments in the Vem1ont Superior Court - Criminal Division.

        7.       I have served since 2015 as the Chair of the Brattleboro Development Review Board, a

quasi-judicial entity which reviews permit applications and adjudicates appeals of decisions by the town

zoning administrator.

        8.       I have served since 2017 as a member of one of the hearing panels serving Vermont's

Professional Responsibility Board. These panels adjudicate actions involving allegations of attorney

misconduct.

                                                       2
          Case 2:19-cv-00081-wks Document 2-1 Filed 05/21/19 Page 3 of 3




        9.       I am Secretary of the Windham County Bar Association, Treasurer of the Young Lawyers

Division of the Vermont Bar Association, and Delegate from Region 1 (Vermont and Maine) to the

Young Lawyers Assembly of the American Bar Association.

        10.      I have been President of Costello, Valente & Gentry, P.C. ("CVG") since 2013; and the

managing partner and majority shareholder since 2014. CVG is an eight (8) lawyer general practice firm

with offices in Brattleboro and West Dover, Vermont. It is presently the largest law office (measured in

number of lawyers) in Windham County. One ofmy responsibilities is to act as co-supervisor for our

three (3) four-year law clerks.

        11.      CVG and its lawyers devote substantial resources to the community and matters of public

interest. These have included, for example:

                 a. Organization and execution of a pro bono expungement clinic;

                 b. Organization and execution of pro bono estate planning day devoted to veterans;

                 c. Providing coaches for the mock trial team at our local high school;

                 d. Planning and acting out the "real" examinations from "To Kill a Mockingbird" for

local elementary school students; and

                 e. Speaking engagements at local schools and for scouting troops about the practice of

law.

        I have personally participated in each of these examples.



        DATED in Brattleboro, Cow1ty of Windham and State of Vermont, t h i s $ , day of May,

2019.




                                                     3
